DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A Method of Making a Compostable Utensil.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims have disclosed two different sets of paper sheets (“internal substrate” and “outer covering”).  How each of the paper sheets are introduced is perfectly fine.  However, after the initial introductions, each occurrence paper sheet disclosure in every claim needs to be disclosed as “the internal substrate food-grade paper sheets” or “the outer covering food-grade paper sheets” to prevent confusion.  
With regards to claim 1 line 6, the phrase “a settable food-grade adhesive substance by being dipped into a bath of liquid glue” is unclear.  It is unclear if the adhesive substance and the liquid glue represent the same or different structures.  As written, there is a substance and a separate liquid glue which does not appear to be supported.  The phrase should be replaced with “a settable food-grade adhesive liquid glue by being dipped into a bath of the liquid glue”.  All occurrences of “settable food-grade adhesive substance” will need to be replaced with “settable food-grade adhesive liquid glue” in the dependent claims.
Claim 1 recites the limitation "the settable food-grade adhesive" on line 11.  There is insufficient antecedent basis for this limitation in the claim.  This phrase is missing the word “substance”.  The phrase should be replaced with “the settable food-grade adhesive liquid glue”.
Claim 2 is confusing and should be replaced with "A method according to claim 1, wherein a number of the internal substrate food-grade paper sheets is between 6 and 10".
Claim 3 is confusing and should be replaced with "A method according to claim 1, wherein a number of the internal substrate food-grade paper sheets is between 7 and 9".  
With regards to claim 4 lines 1-2, the phrase “outermost food-grade paper sheets” is unclear in that it appears to introduce a new set of paper sheets which is not supported.  It is believed that the outer covering food-grade paper sheets are supposed to be referenced here.  Claim 4 should be replaced with “A method according to claim 1, wherein the outer covering food-grade paper sheets are not coated with an adhesive”.
Claim 5 recites the limitation "the innermost food-grade paper sheets" on line 3.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what is meant by the inner most sheets.  Are the innermost sheets just the internal substrate food-grade paper sheets?  Are the innermost sheets an inner sub-group of the internal substrate food-grade paper sheets?  It is believed the body of claim 5 should be replaced with “wherein the outer covering food-grade paper sheets are thinner than the internal substrate food-grade paper sheets”.
With regards to claim 6, the phrases “the innermost food-grade sheets” and “the outermost food grade paper sheets” are unclear.  Are the innermost food-grade sheets the same or different structures than the internal substrate food-grade paper sheets or the outer covering food-grade paper sheets?  Are the outermost food-grade sheets the same or different than the internal substrate food-grade paper sheets or the outer covering food-grade paper sheets?  It is believed that the body of claim 6 should be replaced with “each of the internal substrate food-grade paper sheets being about 120g and each of the outer covering food-grade paper sheets being 63g”.  
Claim 7 has the same issue with “the outermost food grade paper sheets” as claim 6 above.  It is believed that the body of claim 7 should be replaced with “the outer covering food-grade paper sheets are provided with a food-grade waterproofing agent comprising oil, wax, or acrylic”.
Claim 8 recites the limitation "the settable food-grade adhesive" on lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  This phrase is missing the word “substance”.  The phrase should be replaced with “the settable food-grade adhesive liquid glue”.
Claim 9 is very confusing in that it appears to be introducing a “further step of forming the utensil” in addition to the forming of the utensil step already disclosed in claim 1 which does not appear to be supported.  It is believed the body of claim 9 should be replaced with “wherein the allowing or causing the settable food-grade adhesive liquid glue to set further comprises exposing the settable food-grade adhesive liquid glue to UV radiation to harden”.
With regards to the last lines of claims 11 and 12, the phrase “to set to thereby the utensil” appears to be missing a word.
Allowable Subject Matter
Claims 1-9, 11, and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 7-18-22 have been fully considered but they are not persuasive.  Issues under 112 still remain.  The Examiner has provided proposals to overcome most of the issues.  Also, claim 10 needs to be canceled.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
09 September 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724